
	
		II
		112th CONGRESS
		1st Session
		S. 1297
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2011
			Mr. Burr (for himself,
			 Mr. Nelson of Nebraska,
			 Mr. Alexander, Mr. Coburn, Mr.
			 Enzi, and Mr. Shelby)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To preserve State and institutional authority relating to
		  State authorization and the definition of credit hour.
	
	
		1.Repeal
			 of regulations relating to state authorization and defining credit
			 hour
			(a)Regulations
			 repealedThe following regulations (including any supplement or
			 revision to such regulations) are repealed and shall have no legal
			 effect:
				(1)State
			 authorizationSections 600.4(a)(3), 600.5(a)(4), 600.6(a)(3),
			 600.9, and 668.43(b) of title 34, Code of Federal Regulations (relating to
			 State authorization), as added or amended by the final regulations published by
			 the Department of Education in the Federal Register on October 29, 2010 (75
			 Fed. Reg. 66832 et seq.).
				(2)Definition of
			 credit hourThe definition of the term credit hour
			 in section 600.2 of title 34, Code of Federal Regulations, as added by the
			 final regulations published by the Department of Education in the Federal
			 Register on October 29, 2010 (75 Fed. Reg. 66946), and subsection (k)(2)(ii) of
			 section 668.8 of such title, as amended by such final regulations (75 Fed. Reg.
			 66949 et seq.).
				(b)Effect of
			 repealTo the extent that regulations repealed by subsection (a)
			 amended regulations that were in effect on June 30, 2011, the provisions of the
			 regulations that were in effect on June 30, 2011, and were so amended, are
			 restored and revived as if the regulations repealed by subsection (a) had not
			 taken effect.
			(c)Regulations
			 defining credit hour prohibitedThe Secretary of Education shall
			 not promulgate or enforce any regulation or rule that defines the term
			 credit hour for any purpose under the Higher Education Act of
			 1965 (20 U.S.C. 1001 et seq.) on or after the date of enactment of this
			 section.
			
